Appeal from an order and judgment (one paper) of the Supreme Court, Steuben County (Marianne Furfure, A.J.), entered July 28, 2004. The order and judgment granted plaintiff’s motion for summary judgment, denied defendant’s cross motion to dismiss the complaint and awarded judgment in favor of plaintiff and against defendant in the amount of $76,385.58.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Pres- ent-Pigott, Jr., PJ., Hurlbutt, Kehoe, Martoche and Smith, JJ.